COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


MITCHELL DUANE NORMAN
                                               MEMORANDUM OPINION *
v.           Record No. 1044-96-1                  PER CURIAM
                                                JANUARY 7, 1997
AMELIA LOUISE PAIR NORMAN


            FROM THE CIRCUIT COURT OF ISLE OF WIGHT COUNTY
                      Westbrook J. Parker, Judge

             (Mitchell D. Norman, pro se, on briefs).
             (H. K. Reveley, Jr., on brief), for appellee.



     Mitchell Duane Norman (father) appeals the decision of the

circuit court modifying the amount of child support paid to

Amelia Louise Pair Norman (mother) and deciding other issues.

Father contends that the trial court erred by: (1) including the

child's private school tuition as child care; (2) failing to

uphold the terms of the parties' property settlement agreement;

and (3) applying incorrect wage and medical insurance costs.

Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the decision of the trial court.    Rule 5A:27.
                          Issues (1) and (3)

         "No ruling of the trial court . . . will be considered as a

basis for reversal unless the objection was stated together with

the grounds therefor at the time of the ruling . . . ."      Rule
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
5A:18.   The Court of Appeals will not consider an argument on

appeal which was not presented to the trial court.      Jacques v.

Commonwealth, 12 Va. App. 591, 593, 405 S.E.2d 630, 631 (1991).

     The order from which appellant appeals was entered April 2,

1996 nunc pro tunc November 21, 1995.      Appellant endorsed the

decree "Seen and Objected to."   Neither the decree nor the

written statement of facts filed in this matter indicate that

husband raised the arguments which form the basis of his appeal

of the court's child support ruling.      "We cannot assume that

appellant's objection and reasons were proffered but not made a

part of the record.   Rule 5A:8 requires appellant to present a

complete transcript for this Court to consider his or her issues

on appeal."   Lee v. Lee, 12 Va. App. 512, 516, 404 S.E.2d 736,

738 (1991) (reh'g en banc).

     Accordingly, Rule 5A:18 bars appellate consideration of

husband's challenges to the child support ruling.     Moreover, the

record does not reflect any reason to invoke the good cause or

ends of justice exceptions to Rule 5A:18.
                              Issue (2)

     Father alleged that mother violated the court's property

settlement decree because she failed to return father's family

Bible or to share the children's baby books and photographs.

Father moved to hold mother in contempt.     This issue was

preserved for appeal.   Code § 8.01-384.

     "A trial court 'has the authority to hold [an] offending




                                  2
party in contempt for acting in bad faith or for willful

disobedience of its order.'"   Alexander v. Alexander, 12 Va. App.
691, 696, 406 S.E.2d 666, 669 (1991) (citation omitted).    Whether

to grant a motion for contempt is a matter left to the discretion

of the trial court which will not be reversed on appeal in the

absence of an abuse of that discretion.   See Wells v. Wells, 12
Va. App. 31, 36, 401 S.E.2d 891, 894 (1991).

     As the party seeking reversal on appeal, father bore the

burden to establish by the record proof that the court abused its

discretion when it refused to hold mother in contempt.   The

record indicates that mother returned the Bible and one baby book

to father.   Furthermore, the statement of facts contains no

rationale for the court's ruling on the motion.   Under the

circumstances, we cannot say that the record demonstrates that

the court abused its discretion by denying father's motion.
     Accordingly, the decision of the circuit court is summarily

affirmed.
                                                           Affirmed.




                                 3